Case 1:18-cv-02032-CFC-CJB Document 227 Filed 10/30/20 Page 1 of 7 PageID #: 102504




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                        )
    PAR PHARMACEUTICAL, INC., PAR       )
    STERILE PRODUCTS, LLC, and ENDO     )
    PAR INNOVATION COMPANY, LLC,        )   C.A. No. 18-2032-CFC-CJB
                                        )   (Consolidated)
                        Plaintiffs,     )
                                        )   REDACTED - PUBLIC VERSION
    v.                                  )
                                        )
    AMNEAL PHARMACEUTICALS OF           )
    NEW YORK, LLC, et al.,              )
                                        )
                        Defendants.     )
                                        )

         DEFENDANTS’ LETTER TO THE HONORABLE CHRISTOPHER J. BURKE
             FROM ANNE SHEA GAZA REGARDING DISCOVERY DISPUTE

   Dated: October 23, 2020
   Redacted: October 30, 2020
   OF COUNSEL:                              YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP
   Huiya Wu                                 Anne Shea Gaza (No. 4093)
   Linnea Cipriano                          Robert M. Vrana (No. 5666)
   Tiffany Mahmood                          Rodney Square
   Jacqueline Genovese Bova                 1000 North King Street
   Grace Peace Truong                       Wilmington, DE 19801
   GOODWIN PROCTER LLP                      302-571-6600
   The New York Times Building              agaza@ycst.com
   620 Eighth Avenue                        rvrana@ycst.com
   New York, NY 10018
   212.813.8800                             Attorneys for Defendants
   hwu@goodwinlaw.com
   lcipriano@goodwinlaw.com
   tmahmood@goodwinlaw.com
   jbova@goodwinlaw.com
   gtruong@goodwinlaw.com

   John T. Bennett
   Shaobo Zhu
   GOODWIN PROCTER LLP
   100 Northern Avenue
   Boston, MA 02210
Case 1:18-cv-02032-CFC-CJB Document 227 Filed 10/30/20 Page 2 of 7 PageID #: 102505




   617.570.8712
   jbennett@goodwinlaw.com
   szhu@goodwinlaw.com
Case 1:18-cv-02032-CFC-CJB Document 227 Filed 10/30/20 Page 3 of 7 PageID #: 102506

   The Honorable Christopher J. Burke                                                          Page 1
   October 23, 2020
   Dear Judge Burke:

   The Amneal Defendants oppose Par’s motion to strike Dr. Winter’s section 112 opinions
   regarding the indefiniteness of the “% sequence homology” terms in the patents-in-suit. Dr.
   Winter’s opinions are timely because Par was given sufficient notice of the defendants’ section
   112 defenses as early as December 13, 2019. Even if these opinions are deemed untimely, the
   Pennypack factors favor denial of Par’s motion to strike.

   Ι.       Background
   Over the course of fact discovery, the Defendants in this consolidated patent infringement action
   (Amneal, Amphastar, American Regent, and Fresenius) have served multiple sets of invalidity
   contentions. The most pertinent set for this dispute are Fresenius’s December 13, 2019 Initial
   Invalidity Contentions, which contended that the asserted claims in each of U.S. Patent Nos.
   9,750,785 (“the ’785 patent) and 9,744,209 (“the ’209 patent”) are:
        •   indefinite because “[t]he specification does not teach or disclose how to determine the
            sequence homology of the individual impurities, and different methods for determining
            sequence homology may provide different results.” Ex. 1 at 202.
        •   not enabled because “[t]he specification does not teach or disclose how to determine the
            sequence homology of the individual impurities.” Ex. 1 at 200-201, 216.

   On July 21, 2020, consolidated Defendants served their Final Invalidity Contentions, which
   reiterated these contentions—that claims of the ’785 and ’209 patents are indefinite and not
   enabled—and further contended that the patents lack written description because their
   specifications do not teach or disclose how to determine sequence homology. D.I. 223, Ex. B at
   310, 312-313, 339-340, 342-343.

   As Par acknowledges in its letter, on July 31, 2020, the consolidated Defendants narrowed the
   number of their section 112 defenses to six, and included the defenses that the asserted claims of
   the ’785 and ’209 patents were invalid for lack of written description and as not enabled.
   Contrary to Par’s assertions, however, Defendants did not abandon any defenses. Instead,
   Defendants specifically reserved the right to amend the list of defenses, including to account for
   forthcoming fact and expert discovery. D.I. 223, Ex. D. Fact discovery closed on August 3.

   On September 11, 2020, Defendants served the Opening Expert Report of Gerhard Winter, Ph.D,
   which included opinions that the asserted claims of the ’785 patent and ’209 patent are invalid as
   not enabled, lacking written description, and indefinite because a person of skill in the art
   (“POSA”) would not know how to determine the sequence homology of a vasopressin impurity.
   Fresenius was dismissed from the consolidated action on October 1, and Amneal promptly
   amended its list of section 112 defenses—well in advance of the deadline for rebuttal expert
   reports—to further narrow the number of defenses to three, and conform them with Dr. Winter’s
   expert report. D.I. 223, Ex. F. Rebuttal reports are due on October 30, 2020.
Case 1:18-cv-02032-CFC-CJB Document 227 Filed 10/30/20 Page 4 of 7 PageID #: 102507

   The Honorable Christopher J. Burke                                                         Page 2
   October 23, 2020
   II.    Argument
          A.   Dr. Winter’s Section 112 Opinions Are Timely and Proper
   Defendants (i) served invalidity contentions containing section 112 defenses and (ii) identified
   lack-of-enablement and no-written-description defenses in their July 31 narrowing disclosure in
   advance of Dr. Winter offering his section 112 opinions on September 11. Par was therefore on
   notice since at least December 13, 2019, when Fresenius serve its Initial Invalidity Contentions,
   that the defendants contend the claims of the ’785 and ’209 patents are invalid under 35 U.S.C.
   § 112 because there are different methods for determining sequence homology, each of which
   may provide different results. Dr. Winter’s opinions in paragraphs 499-508 of his Opening
   Expert Report are directed exactly to these issues, and his opinions appropriately provide
   additional factual support and detail for Defendants’ previously disclosed contentions. See
   Acceleration Bay LLC. v. Activision Blizzard, Inc., No. CV 16-453 (RGA), 2017 WL 11517421,
   at *2 (D. Del. Nov. 7, 2017); id. at *3 (“It is reasonable for expert reports to expand on, or
   amplify infringement contentions in reaching the expert’s conclusions.”). Therefore, Dr.
   Winter’s opinions do not “go beyond what was disclosed in Defendants’ invalidity contentions”
   as Par now argues, but are timely and in line with Defendants’ prior disclosures.

   Moreover, Par’s “back door” argument is confusing. As discussed above, the lack-of-
   enablement and no-written-description defenses were explicitly identified in contentions and in
   the Defendants’ July 31 narrowing email. Although the section 112 issues of indefiniteness,
   enablement, and written description each require different legal analyses, in this case, they are
   closely intertwined and arise from the same set of facts. As set forth in Defendants’ invalidity
   contentions, the underlying problem is that the patent specifications do not teach a POSA how to
   determine the sequence homology of the claimed impurities. As Par seems to recognize in its
   letter, and as made clear by paragraphs 499-508 of Dr. Winter’s Opening Expert Report, this
   problem permeates each of the section 112 defenses, and none of the cases Par cites suggest that
   section 112 defenses may not be premised on overlapping substantive facts or expert opinions.

   Par further complains that Defendants’ invalidity contentions failed to provide adequate notice of
   the section 112 opinions in Dr. Winter’s Opening Report. But Par never sought a more detailed
   response during fact discovery (between December 13, 2019 and August 3, 2020), and it cannot
   now remedy that oversight by asking that entire sections of expert opinions be stricken.1 See
   Acceleration Bay, 2017 WL 11517421, at *6-7 (Denying a motion to strike portions of an expert
   report because “Plaintiff’s Motion is little more than quibbling about the specifics some [sic] of
   these disclosures” and “Plaintiff never complained that this notice [from the contentions] was
   insufficient”); see also Memorandum Order at 5, Astellas Pharma Inc. v. Actavis Elizabeth LLC,
   C.A. No. 16-905-JFB-CJB, (D. Del. May 15, 2019), D.I. No. 438; Oral Order, Integra
   LifeSciences Corp. v. HyperBranch Medical Tech., Inc., C.A. No. 15-819-LPS-CJB, (D. Del.
   Dec. 14, 2017).

   1
    The first and only time Par complained about the sufficiency of Defendants’ section 112
   disclosures was in Par’s Supplemental Response to Defendants’ Interrogatory No. 2, which was
   served on the last day of fact discovery. Yet, its response indicates that Par understood
   Defendants’ indefiniteness argument: “Generally, when ordinarily skilled artisans assess
   sequence homology between two proteins or peptides, they are comparing the amino acids
   present, without regard to any modifications of the amino acids.”
Case 1:18-cv-02032-CFC-CJB Document 227 Filed 10/30/20 Page 5 of 7 PageID #: 102508

   The Honorable Christopher J. Burke                                                            Page 3
   October 23, 2020
   Finally, contrary to Par’s claims, Defendants did not abandon indefiniteness. Instead,
   Defendants exercised their reservation of rights, and elected to amend the list of section 112
   defenses to include indefiniteness with regard to the “% sequence homology” term, and
   Amneal’s amendment of asserted section 112 defenses was proper.

          B.      The Pennypack Factors Weigh Against Striking Dr. Winter’s Opinions
   Even if Dr. Winter’s section 112 opinions were untimely—which they were not—the Pennypack
   factors do not support striking his opinions. See Meyers v. Pennypack Woods Home Ownership
   Ass’n, 559 F.2d 894, 904-05 (3d Cir. 1977). Any alleged prejudice to Par occurred through no
   fault of Defendants and may be cured with little likelihood of disruption at trial. Furthermore,
   Dr. Winter’s opinions are critical to Defendants’ section 112 defenses, and Par has not alleged
   (and cannot allege) that the Defendants acted in bad faith.

   Par has not suffered prejudice because, as discussed, Defendants’ contentions provided sufficient
   notice of Dr. Winter’s section 112 opinions. Any purported prejudice is due to Par’s own
   litigation strategy. For example, Par asserts that it was deprived of relevant fact discovery. But
   Par never sought a more detailed disclosure of the invalidity contentions over the more than nine
   months between when Par first received notice of the defendants’ section 112 arguments and
   when Dr. Winter’s Opening Expert Report was served. Moreover, nothing prevented Par from
   pursuing fact discovery regarding the definiteness of the “% sequence homology” term. For
   example, Par could have asked during fact depositions about defendants’ understanding of that
   term and the potential different methods for determining sequence homology. Par did not do so.

   Any alleged prejudice can be timely cured. Definiteness of claim terms is to be understood from
   the perspective of a POSA, Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 911 (2014)
   (“the definiteness inquiry trains on the understanding of a skilled artisan at the time of the patent
   application”), and Par will have ample opportunity to address the section 112 defenses during the
   rest of expert discovery, which closes on November 20, 2020. Par will be free to respond to Dr.
   Winter’s opinions in its rebuttal expert reports and Par will be able to cross-examine Dr. Winter
   during deposition.2 See Cosmo Techs. Ltd. v. Lupin Ltd., No. CV 15-669-LPS, 2017 WL
   4063983, at *2 (D. Del. Sept. 14, 2017) (denying the defendants’ motion to strike where the
   defendants “had the opportunity to—and did, in fact—respond to” the expert’s opinions.); see
   also Oral Order, Pharmacyclics LLC v. Fresenius Kabi USA, LLC, C.A. No. 18-192-CFC-CJB
   (D. Del. Sep. 21, 2020), D.I. No. 496. Further, Dr. Winter’s opinions are important and will aid
   the Court in understanding the factual underpinnings of Defendant’s section 112 defenses, which
   apply to all claims and are potentially dispositive of this case. Furthermore, as Par recognizes,
   the substantive facts underlying Dr. Winter’s section 112 opinions overlap, and responding to
   these ten paragraphs of Dr. Winter report would require minimal additional effort. The schedule
   allows Par sufficient time and opportunity to address these issues without any disruption of the
   trial date. For these reasons, even if the disclosure of Dr. Winter’s opinions in paragraphs 499-
   508 of his Opening Expert Report are deemed to be untimely, these opinions should not be
   stricken under the Pennypack factors.


   2
    If Par elects not to respond to Dr. Winter’s section 112 opinions, Amneal contends that it will
   have done so in bad faith and waived its right to later present such rebuttal expert opinions.
Case 1:18-cv-02032-CFC-CJB Document 227 Filed 10/30/20 Page 6 of 7 PageID #: 102509

   The Honorable Christopher J. Burke                                     Page 4
   October 23, 2020



                                            Respectfully,

                                            /s/ Anne Shea Gaza

                                            Anne Shea Gaza (No. 4093)
Case 1:18-cv-02032-CFC-CJB Document 227 Filed 10/30/20 Page 7 of 7 PageID #: 102510




                  EXHIBIT 1
               REDACTED IN ITS
                  ENTIRETY
